
	

113 HR 4377 IH: Burma Human Rights and Democracy Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4377
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Chabot (for himself and Mr. Crowley) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To place conditions on assistance to the Government of Burma.
	
	
		1.Short titleThis Act may be cited as the Burma Human Rights and Democracy Act of 2014.
		2.Assistance for the Government of Burma
			(a)Limitation
				(1)In generalNo funds authorized to be appropriated or otherwise made available for fiscal year 2014 or 2015 may
			 be made available for security assistance described in paragraph (2) to
			 the Government of Burma unless the Secretary of State certifies to the
			 appropriate congressional committees that—
					(A)the Government of Burma has taken concrete steps toward—
						(i)establishing civilian oversight of the armed forces;
						(ii)addressing human rights abuses by the Burmese military, including publicly acknowledging that human
			 rights abuses have been and continue to be committed by the Burmese
			 military, and committing to a zero tolerance policy against such human
			 rights abuses; and
						(iii)terminating military relations with North Korea;
						(B)the Government of Burma has taken concrete steps to establish a fair, transparent and inclusive
			 process to amend the Constitution of Burma, including the full
			 participation of the political opposition and all ethnic minority groups,
			 and the constitutional reform process will provide the basis for free,
			 fair, and competitive elections in Burma;
					(C)the Government of Burma has amended its constitution and laws to ensure civilian control of the
			 military and implemented reforms to increase the transparency and
			 accountability of the military’s budget and operations, and the Burmese
			 military has taken substantial and meaningful steps to divest itself from
			 ownership of commercial businesses;
					(D)the Government of Burma is showing meaningful and well-documented efforts to promote peace
			 agreements or political reconciliation and equal and fair treatment of all
			 ethnic groups in conflict areas or areas of unrest, and to actively
			 address the resettlement and humanitarian situation of displaced persons;
			 and
					(E)the Burmese military is—
						(i)improving its human rights record, as measured by consistent decreases in reports of forced labor,
			 indefinite detention, torture, or cruel, inhumane, and degrading treatment
			 of detainees, and use in armed conflict of indiscriminate or
			 disproportionate methods and means of attack;
						(ii)demonstrating a genuine interest in reform by ceasing attacks against ethnic minority groups in
			 both ceasefire and non-ceasefire areas;
						(iii)taking steps to withdraw forces from conflict zones, including by halting the use of soldiers in
			 economic development projects;
						(iv)adhering to the conditions of ceasefire agreements; and
						(v)signing and implementing a code of conduct.
						(2)DefinitionIn this subsection, the term security assistance means—
					(A)assistance under chapter 2 (military assistance), chapter 5 (military education and training), or
			 chapter 6 (peacekeeping operations) of part II of the Foreign Assistance
			 Act of 1961;
					(B)assistance under chapter 8 of part II of the Foreign Assistance Act of 1961, chapter 9 of part II
			 of such Act, section 504 of the FREEDOM Support Act, section 23 of the
			 Arms Export Control Act, or the Foreign Assistance Act of 1961 for
			 demining programs and activities to be carried out by or in conjunction
			 with military units or personnel of a foreign country;
					(C)sales of defense articles or defense services, extensions of credits (including participations in
			 credits), and guaranties of loans under the Arms Export Control Act; or
					(D)any license in effect with respect to the export of defense articles or defense services to or for
			 the armed forces, police, intelligence, or other internal security forces
			 of Burma under section 38 of the Arms Export Control Act.
					(3)Applicability to FY 2014 fundsThe limitation on the availability of funds under this subsection for fiscal year 2014 shall apply
			 with respect to funds that are unobligated as of the date of the enactment
			 of this Act.
				(4)Sense of CongressNothing in this Act should be construed either to prevent participation by Burmese authorities in
			 training on civil-military relations and human rights, as carried out by
			 the Defense Institute of International Legal Studies, or to prevent United
			 States disaster assistance in Burma.
				(b)Report
				(1)In generalNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of State shall submit to the appropriate congressional
			 committees a report on the strategy for, and plans and status of,
			 engagement between the United States and the Burmese military.
				(2)ElementsThe report required under paragraph (1) shall include the following elements:
					(A)A description and assessment of the Government of Burma’s strategy for security sector reform, an
			 identification and comprehensive analysis of those reform elements that
			 the United States Government should support, and a multi-year cost
			 estimate for providing such support.
					(B)The United States strategy for the relationship between the United States and the Burmese military,
			 including a description of how and why such engagements are necessary for
			 United States national security.
					(C)An assessment of the human rights record of the Burmese military over the past decade, including—
						(i)an account of violations of human rights and laws of armed conflict by the Burmese military and all
			 paramilitary and security forces under its command, including against
			 ethnic minority groups;
						(ii)a description of efforts by the Burmese military to implement human rights reforms; and
						(iii)a description of progress in the relationship between the United States and the Burmese military
			 and such reforms.
						(D)An assessment of any substantial and meaningful steps taken by the Burmese military to implement
			 reforms to increase transparency and accountability of the military’s
			 budget and operations and to divest itself from ownership of commercial
			 business.
					(E)A list of ongoing activities conducted by the United States Government and other international
			 donors with the Burmese military, including a description of each such
			 activity.
					(F)An update on activities that were listed in previous reporting.
					(G)A list of activities that are planned to occur over the upcoming year, with a written description
			 of each.
					(H)A description of progress on the peaceful settlement of armed conflicts between the Government of
			 Burma and ethnic minority groups, including the steps taken by the Burmese
			 military to demonstrate respect for ceasefires, laws of armed conflict,
			 and human rights provisions prohibiting rape, torture, forced labor,
			 trafficking, and the use of child soldiers.
					(I)A description of the concrete steps the Government of Burma has taken—
						(i)to establish a fair, transparent, and inclusive process to amend the Constitution of Burma;
						(ii)to promote peace agreements or political reconciliation and equal and fair treatment of all ethnic
			 groups in conflict areas or areas of unrest; and
						(iii)to actively address the resettlement and humanitarian situation of displaced persons.
						(J)An assessment of the status of the Burmese military’s cooperation with civilian authorities to
			 investigate and resolve cases of human rights violations.
					(3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a
			 classified annex as necessary.
				(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on
			 Foreign Relations of the Senate.
			
